By the Court.
Taking the two sections of the act together, it is obvious tha.t the intent of the legislature in the first was, merely to have .it ascertained, when the road should be so finished as to entitle the corporation to demand toll; not that travellers, who might suffer, should be prevented from having their action for damages, if the committee reported the road to be properly made. It might well appear to such committee, to be sufficient at the time when they examined it; and yet, in a different season of the year, it might be *91palpably insufficient for the security and safety of passengers. The approval of the committee could have no other effect, than to entitle the defendants to demand and receive toll; and their undertaking to set up their gates is a pledge to. all travellers, that they shall not be hindered, or injured in their property, by reason of any defect in the road, over which they are invited to pass.

Judgment on the verdict.